 

EXHIBIT 10.5

 

WAIVER RELATING TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT BETWEEN

 

DAVID GREEN

AND

HARVARD BIOSCIENCE, INC.

 

This Waiver Relating to the Amended and Restated Employment Agreement between
Harvard Bioscience, Inc. and David Green (“Waiver”) is made as of this 31st day
of October, 2013, between Harvard Bioscience, Inc., a Delaware corporation
(“Company”), and David Green (“Executive”).

 

WHEREAS, the Amended and Restated Employment Agreement between the Company and
the Executive (“Employment Agreement”) shall terminate upon the date that
Harvard Bioscience, Inc. no longer beneficially owns at least 50% of the total
voting power of Harvard Apparatus Regenerative Technology, Inc.’s (”HART”)
outstanding capital stock (the “Spin-Off”); and

 

WHEREAS, the Executive shall be employed by HART at the time of the Spin-Off;
and

 

WHEREAS, the Company and Executive do not intend that the Executive’s severance
of employment with the Company, and his employment with HART at the time of the
Spin-Off, should constitute a violation of any term of his Employment Agreement
or a termination of the Executive’s employment with the Company for good reason
or cause,

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.At the time of the Spin-Off of HART, the Employment Agreement shall terminate
and Executive’s employment with the Company shall end and such event shall
constitute neither a termination by the Company of Executive’s employment for
Cause under section 6(c) of the Employment Agreement, nor a termination by
Executive of Executive’s employment for Good Reason under section 6(e) of the
Employment Agreement.

 

2.In connection with such termination of the Employment Agreement, the Company
shall, through the date of such termination, pay Executive (i) his accrued and
unpaid base salary at the rate in effect at the time of such termination plus
(ii) his then accrued and unpaid incentive compensation, if any, plus (iii)
whatever applicable law may require in such circumstances, and thereafter, the
Company shall have no further obligations to Executive under the Employment
Agreement, including any severance (which is hereby expressly released by the
Executive), provided that for avoidance of doubt, such termination and this
waiver shall not adversely affect or alter Executive’s rights (i) as a
stockholder of the Company, (ii) with respect to any indemnification obligation
of the Company to the Executive, whether via an indemnification agreement,
director & officer insurance, by-laws, charter or otherwise, or (iii) under any
employee benefit plan of the Company in which Executive, at the time of such
termination, has an interest or any rights under any awards under the Company’s
equity-based incentive plans held by Executive at the time of such termination
(it being understood that for purposes of vesting in and/or exercisability of
such Company awards held by the Executive, the terms of such awards have been
amended or will be amended to provide that service for HART shall constitute
service for the Company).

 

 

 

 

3.Executive’s services to and on behalf of HART after the Spin-Off, including in
performing his role as an officer, director and employee of HART, shall not
constitute a breach of Executive’s covenant not to compete under section 5 of
the Employment Agreement and shall not in and of themselves, constitute a breach
of any other duties the Executive may have to the Company.

 

4.Notwithstanding anything to the contrary contained herein, the terms of the
Employment Agreement shall remain in full force and effect until terminated at
the time of the Spin-Off as provided above.

 

So agreed by the Parties.

 

HARVARD BIOSCIENCE, INC.   DAVID GREEN       By: /s/ Jeffrey A. Duchemin   /s/
David Green Name: Jeffrey A. Duchemin     Title: Chief Executive Officer        
  Date: October 31, 2013   Date: October 31, 2013

 

 

 

